             Case 1:20-cv-00115-JCG Document 6         Filed 05/21/20    Page 1 of 8




             UNITED STATES COURT OF INTERNATIONAL TRADE

_______________________________________
                                            )
Pirelli Tyre Co., Ltd., Pirelli Tyre S.p.A. )
and Pirelli Tire LLC,                       )
                                            )
                    Plaintiffs,             )
                                            )
              v.                            )              Court No. 20-00115
                                            )
United States,                              )
                    Defendant.              )
                                            )


                                        COMPLAINT

        Plaintiffs Pirelli Tyre Co., Ltd., Pirelli Tyre S.p.A., and Pirelli Tire LLC

(collectively “Pirelli” or “Plaintiffs”), by and through their counsel, state the following

claims against the Defendant, the United States:

                            JURISDICTIONAL STATEMENT

        1.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(c)

because the action is commenced under Section 516A of the Tariff Act of 1930, as

amended, 19 U.S.C. § 1516a. This action contests the final determination issued by the

U.S. Department of Commerce (“Commerce”) in the administrative review of the

antidumping duty order on certain passenger vehicle and light truck tires from the

People’s Republic of China (Case No. A-570-016) for the period of review August 1,

2017 through July 31, 2018 (“POR 3”). See Certain Passenger Vehicle and Light Truck

Tires From the People’s Republic of China: Final Results of Antidumping Duty

Administrative Review; 2017-2018, 85 Fed. Reg. 22,396 (April 22, 2020) (“Final



37544901v2
              Case 1:20-cv-00115-JCG Document 6        Filed 05/21/20   Page 2 of 8




Results”). Commerce’s analysis of issues pertaining to Plaintiffs raised in the Final AR

2017-2018 Results is contained in its memorandum titled “Decision Memorandum for the

Final Results of the Antidumping Duty Administrative Review of Certain Passenger

Vehicle and Light Truck Tires from the People’s Republic of China and Rescission, in

part; 2017-2018” dated April 15, 2020 (“Final IDM”).

                               STANDING OF PLAINTIFFS

        2.       Plaintiff Pirelli Tyre Co., Ltd (“PTCL”) is a foreign producer and exporter

of subject merchandise. Plaintiff Pirelli Tyre S.p.A is an affiliate of PTCL and is a seller

and exporter of subject merchandise. Plaintiff Pirelli Tire LLC is an affiliate of PTCL

and Pirelli Tyre S.p.A., and is involved in the importation of subject merchandise into the

United States and its subsequent sale. Plaintiffs PTCL, Pirelli Tyre S.p.A., and Pirelli

Tire LLC are, therefore, interested parties, as defined in section 771(9)(A) and

516A(f)(3) of the Tariff Act of 1930 (as amended), 19 U.S.C. §§ 1677(9)(A) and

1516a(f)(3). In addition, Plaintiffs fully participated in the proceeding being challenged.

        3.       Accordingly, Plaintiffs have standing to bring this action under 19 U.S.C. §

1516a(d) and 28 U.S.C. § 2631(c).

                             TIMELINESS OF THIS ACTION

        4.       Commerce published a notice of the contested antidumping administrative

review determination on April 22, 2020. See Final Results, 85 Fed. Reg. 22,396.

         5.      This action was commenced with the filing of the Summons and Complaint

on May 21, 2020, within 30 days after publication of the Final Results. Accordingly, this

action is timely filed pursuant to 19 U.S.C. § 1516a(a)(2)(A).



37544901v2                                    -2-
             Case 1:20-cv-00115-JCG Document 6         Filed 05/21/20   Page 3 of 8




                                 STATEMENT OF FACTS

        6.      On August 7, 2018, Commerce notified interested parties of the opportunity

to request an administrative review of AD order on PVLT Tires from China for the POR

3. See Antidumping or Countervailing Duty Order, Finding, or Suspended Investigation;

Opportunity to Request Administrative Review, 83 Fed. Reg. 38,682 (August 7, 2018).

On August 30, 2018, Pirelli requested an administrative review of itself.

        7.      In October 2018, Commerce initiated the administrative review of Pirelli.

See Initiation of Antidumping and Countervailing Duty Administrative Reviews, 83 Fed.

Reg. 50,077 (October 4, 2018) (“Initiation Notice”).

        8.      In the initiation notice, Commerce stated that it would apply a policy in

proceedings involving non-market economy (“NME'”) countries, where it begins with a

rebuttable presumption that all companies within the country are subject to government

control and, thus, assigned a single antidumping duty deposit rate (i.e., NME country-

wide rate) “unless an exporter can demonstrate that it is sufficiently independent so as to

be entitled to a separate rate.” Id. at 50,078.

        9.      Pursuant to Commerce’s instruction in the initiation notice, on November

12, 2018, Pirelli timely submitted a separate rate application, which contains detailed

information and supporting documentation regarding Pirelli’s corporate structure during

the POR 3, the relevant Chinese laws and regulations governing Pirelli’s operation, and

Pirelli’s price negotiation and export sale practices, etc., to demonstrate its independence

from the Chinese government, in law and in fact, with respect to exports and thus its

eligibility for the separate rate status.



37544901v2                                    -3-
             Case 1:20-cv-00115-JCG Document 6        Filed 05/21/20    Page 4 of 8




        10.     On October 18, 2019, Commerce published in the Federal Register the

preliminary results of the 2017-2018 review of the antidumping duty order on certain

passenger vehicle and light truck tires from China. See Certain Passenger Vehicle and

Light Truck Tires From the People's Republic of China: Preliminary Results of

Antidumping Duty Administrative Review and Rescission, in Part; 2017-2018, 84 Fed.

Reg. 55,909 (October 18, 2019) (“Preliminary Results”). In the preliminary results,

Commerce concluded that Pirelli is not eligible for the separate rate status. Id. at 55,912.

        11.     On December 2, 2019, Pirelli submitted a case brief in the contested

proceeding, urging Commerce to reverse its preliminary decision to deny Pirelli the

separate rate status.

        12.     On April 15, 2020, Commerce published the final administrative review

results, accompanied by the Final IDM containing the legal and factual analysis

underlying its determination. See Final Results, 85 Fed. Reg. 22,396. In the final

results, Commerce again concluded that Pirelli does not qualify for a separate rate

because “Pirelli has not demonstrated on this record that Chem China no longer retains

actual or potential control and influence throughout the Pirelli companies’ ownership

structure (i.e., Pirelli & C. S.p.A. and Pirelli China) and management, including Pirelli

China’s board and management”. Final IDM at 17-18.

        13.     As a result, Commerce assigned the China-wide entity rate of 76.46 percent

to Pirelli for purposes of liquidating suspended Pirelli’s entries during the period of

review and collecting cash deposit moving forward. See Final Results, 85 Fed. Reg. at

22,398.



37544901v2                                   -4-
             Case 1:20-cv-00115-JCG Document 6        Filed 05/21/20    Page 5 of 8




                                STATEMENT OF CLAIMS

        14.     In the following respects, and for other reasons apparent from the

administrative record of Commerce’s first administrative review of the antidumping duty

order on certain passenger vehicle and light truck tires from China, Commerce’s decision

in the Final Results concerning Pirelli is not supported by substantial evidence on the

record and is otherwise not in accordance with law.


Count 1:        Commerce Lacked Statutory Authority To Issue A “PRC-wide Entity”
                Rate In The Contested Administrative Review.

        15.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1

through 14.

        16.     Commerce’s decision to calculate and impose a “PRC-wide entity” AD rate

in the underlying AD administrative review is contrary to law. The relevant provisions of

the antidumping statute, see 19 U.S.C. § 1673d(c), provide for only two permissible rates:

(1) the weighted average dumping margin for each exporter and producer individually

investigated, and (2) the estimated all others rate for all other exporters and producers not

individually investigated. That is, Commerce may only issue an investigated company

rate or an “all others” rate. No other category of AD rate is allowed under the relevant

statutory provisions. As such, Commerce’s decision to impose an AD rate different from

an investigated company rate or “all others” rate is contrary to law.




37544901v2                                   -5-
             Case 1:20-cv-00115-JCG Document 6        Filed 05/21/20    Page 6 of 8




Count 2:        Commerce Failed to Properly Apply the Applicable Legal Criteria for
                Analyzing Separate Eligibility with regard to PTCL.

        17.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1

through 16.

        18.      Even assuming, arguendo, that Commerce has the statutory authority to

impose a special PRC-wide AD rate at all, the imposition of that rate in the contested

administrative review is unlawful because Commerce did not properly apply the legal

criteria for analyzing separate rate eligibility. Specifically, Commerce verified only one

of the four legal criteria that it typically applies for determining “de facto” control; which

are: 1) whether the export prices are set by, or subject to the approval of, a governmental

authority; 2) whether the respondent has authority to negotiate and sign contracts and

other agreements; 3) whether the respondent has autonomy from the central, provincial

and local governments in making decisions regarding the selection of its management;

and 4) whether the respondent retains the proceeds of its export sales and makes

independent decisions regarding disposition of profits or financing of losses. Of these

legal criteria, which have been affirmed by the Court of International Trade, Commerce

only looked at the third, thus failing to evaluate the other three. In not conducting a

cumulative assessment, Commerce did not act in line with its prior practice neither did it

provide an objective justification for doing so.




37544901v2                                   -6-
             Case 1:20-cv-00115-JCG Document 6           Filed 05/21/20   Page 7 of 8




Count 3:        Commerce’s Conclusion That Pirelli Was Controlled by The Chinese
                Government Through Chem China’s Ownership Is Not Supported By
                Substantial Evidence And Otherwise Not In Accordance With Law.

        19.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1

through 18.

        20.     Commerce’s decision to deny PTCL the separate rate status is not only the

result of a misapplication of Commerce’s own established practice but also a

misunderstanding of crucial facts. Particularly, Commerce final determination fails to

consider that (i) Chem China had a minority ownership in PTCL during POR and that (ii)

the majority of the members of Pirelli & C. S.p.A.’s Board of Directors are independent

from Chem China/CNRC. In addition to this, Commerce final determination ignores

affirmative record evidence showing that Pirelli’s day-to-day management is insulated

from Chinese’ shareholder control.




                       PRAYER FOR JUDGMENT AND RELIEF


WHEREFORE, for the foregoing reasons, Plaintiffs pray that this Court enter judgment

as follows:


        (A)     Enter judgment in favor of Plaintiffs;

        (B)     Hold as unlawful Commerce’s final results of the 2017-2018 administrative
                review that are the subject of this Complaint;

        (C)     Remand this proceeding to Commerce with instructions to publish revised
                final results and assign a separate rate to Plaintiffs in conformity with the
                Court’s decision; and



37544901v2                                    -7-
             Case 1:20-cv-00115-JCG Document 6        Filed 05/21/20   Page 8 of 8




        (D)     Grant Plaintiffs such additional relief as the Court may deem just and
                proper.

                                           Respectfully submitted,

                                           /s/ Daniel L. Porter

                                           Daniel L. Porter
                                           James P. Durling
                                           Tung Nguyen
                                           Kimberly Reynolds


                                           Curtis Mallet-Prevost, Colt & Mosle LLP
                                           1717 Pennsylvania Avenue, N.W.
                                           Washington, D.C. 20006
                                           202-452-1717

                                           Counsel for Plaintiffs



Dated: May 21, 2020




37544901v2                                   -8-
